OPINION — AG — **** VACATION OF DEDICATED STREETS OR ALLEYS **** A CITY OF THE FIRST CLASS OF THE STATE OF OKLAHOMA DOES HAVE THE RIGHT TO VACATE DEDICATED STREETS OR ALLEYS, OR PARTS THEREOF, WITHIN SUCH CITY. UPON VACATION OF A STREET OR ALLEY THE LAND TO THE CENTER THEREOF ATTACHES TO AND BECOMES A PART OF THE ADJOINING LOTS AND BLOCKS IN PROPORTION TO THE FRONTAGE OF SAID REAL ESTATE EXCEPT WHERE THE STREET OR ALLEY WAS APPROPRIATED TO PUBLIC USE DISPROPORTIONATELY IN WHICH CASE SUCH STREET OR ALLEY UPON VACATION THEREOF SHALL REVERT TO THE ADJOINING LOTS OR REAL ESTATE IN SUCH PROPORTION AS IT WAS TAKEN. CIT: 11 O.S. 1961 659 [11-659] (W. J. MONROE)